UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4735



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


HOWARD WELSH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:04-cr-00148-RBS)


Submitted:   October 23, 2008            Decided:   November 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Edwin F. Brooks, EDWIN F. BROOKS, LLC, Richmond, Virginia, for
Appellant.   Robert Joseph Seidel, Jr., Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howard   Welsh     appeals       his    convictions    and   240-month

sentence after pleading guilty to conspiracy to commit mail and

wire fraud, in violation of 18 U.S.C. § 317 (2000), mail fraud, in

violation of 18 U.S.C. § 1341 (2000), and two counts of wire fraud,

in violation of 18 U.S.C. § 1343 (2000).               Counsel for Welsh filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he asserts that there are no meritorious issues for appeal,

but asks this court to review whether the district court erred in

its determination of the total restitution amount and whether Welsh

received ineffective assistance of counsel.                  Welsh filed a pro se

supplemental brief in which he raises over twenty claims of error

regarding his extradition and indictment, his convictions and

sentence, and the assistance and advice he received from counsel.

The Government has filed a motion to dismiss based upon the waiver

of appellate rights in Welsh’s plea agreement.

            Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2000).                 United States v.

Wiggins,    905   F.2d   51,   53   (4th     Cir.    1990)    (waiver    upheld   as

voluntarily and intelligently made).                  Whether a defendant has

waived his right to appeal is an issue of law subject to de novo

review.    United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).

A waiver will preclude appeal of a specific issue if the record

establishes that the waiver is valid and that the issue is within


                                         2
the scope of that waiver.       United States v. Attar, 38 F.3d 727,

731-33 (4th Cir. 1994).        The validity of a waiver depends on

whether the defendant knowingly and intelligently agreed to waive

the right to appeal.     Id. at 732.     This determination is based on

the totality of the circumstances, including the adequacy of the

plea colloquy and the experience and conduct of the defendant.

United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).

            In his pro se supplemental brief, Welsh claims that his

appellate waiver was invalid and that he entered his guilty plea

only because he received ineffective assistance from his trial

counsel.    Neither contention warrants relief.       First, there is no

indication in the record that counsel was ineffective, and Welsh

fails to identify any such evidence.           Accordingly, because the

record does not conclusively establish ineffective assistance,

Welsh’s    assertions   that   counsel   was   ineffective    in    numerous

respects, including his claim that counsel advised him to plead

guilty    without   properly   investigating    a   number   of    available

defenses, must be raised in a 28 U.S.C. § 2255 (2000) motion rather

than on direct appeal.     See United States v. King, 119 F.3d 290,

295 (4th Cir. 1997); United States v. DeFusco, 949 F.2d 114, 120-21

(4th Cir. 1991).

            Nor is there evidence in the record indicating that Welsh

did not knowingly, intelligently, and voluntarily enter into his

plea and agree to waive his right to appeal.             During the plea


                                    3
hearing, the district court properly informed Welsh of the rights

he was forfeiting and the nature of the charges and penalties he

faced, determined that Welsh was competent and entered his plea

voluntarily, and found there was a sufficient factual basis for the

plea.   Furthermore, Welsh stated that he had fully discussed the

case and all possible defenses with his attorney, and that he was

satisfied with his representation.    Finally, the district court

noted the appeal waiver contained in his plea agreement.    Despite

Welsh’s present contention that his plea was involuntary, his sworn

statements at the Rule 11 hearing are presumed to be true.      See

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).      Accordingly,

because there is no evidence that Welsh’s plea was not knowing and

voluntary, we find that the appeal waiver included in his plea

agreement is valid.   See Blick, 408 F.3d at 169.

          Welsh next raises a series of jurisdictional claims

regarding his case, contending that the district court was not an

Article III court, that he was tried under martial law, and that

Title 18 of the United States Code is void.   While claims regarding

jurisdiction are not barred by an appellate waiver, see United

States v. Cotton, 535 U.S. 625, 630 (2002), these claims are

patently frivolous.    Welsh also contends that his extradition

amounted to a “kidnaping” in violation of the Vienna Convention and

international law, invoking the doctrine of specialty and alleging

that his extradition was based upon fraud.    However, even assuming


                                 4
that the Vienna Convention or the principle of speciality was

violated in this case and that Welsh has standing to raise such a

violation, he has waived review of these claims by failing to raise

them before the district court.                     See United States v. Davis, 954

F.2d 182, 186-87 (4th Cir. 1992); see also United States v. Al-

Hamdi, 356 F.3d 564, 574 n.13 (4th Cir. 2004) (no indication that

Vienna       Convention         creates     individual        rights     for      criminal

defendants).             Accordingly, such claims are not reviewable on

appeal.

                  Finally, in his Anders and pro se briefs, Welsh contends

there were numerous errors relating to his sentence and restitution

order.       However, these claims are squarely within the scope of the

appellate         waiver,*   as    Welsh    waived      the   right    to   appeal   “any

sentence within the statutory maximum . . . or the manner in which

that sentence was determined . . . on any ground whatsoever.”                         See

Attar, 38 F.3d at 731-33.

                  In accordance with Anders, we have reviewed the record in

this       case    and   have     found    no   meritorious     issues      for   appeal.

Accordingly, we grant the Government’s motion to dismiss the appeal



       *
      While Welsh contends that restitution was impracticable due
to the large number of victims and that the total amount listed in
his restitution order was erroneously calculated, he has made no
showing that the imposition of restitution in this case was illegal
or unauthorized. See United States v. Broughton-Jones, 71 F.3d
1143, 1146-47 (4th Cir. 1995). Accordingly, the restitution order
falls within the scope of Welsh’s appeal waiver.        See United
States v. Cohen, 459 F.3d 490, 497 (4th Cir. 2006).

                                                5
as to those claims attacking Welsh’s sentence and restitution

order, which are barred by the appeal waiver, and deny the motion

as to the remaining claims.               We affirm the district court’s

judgment to the extent that Welsh raises claims outside the scope

of the waiver provision.           Furthermore, while we grant Welsh’s

motion   to    exceed   the    applicable     page   limitation     for   pro   se

supplemental briefs, we deny all other pending motions.

              This   court    requires    counsel    inform   his   client,     in

writing, of his right to petition the Supreme Court of the United

States for further review.        If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that a

copy thereof was served on the client.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                          DISMISSED IN PART;
                                                            AFFIRMED IN PART




                                          6